 

CNL Strategic Capital, LLC 8-K [cnl-8k_071520.htm]

 

Exhibit 10.3

 

AMENDED AND RESTATED ASSIGNMENT AND PLEDGE OF DEPOSIT ACCOUNT

 

THIS AMENDED AND RESTATED ASSIGNMENT AND PLEDGE OF DEPOSIT ACCOUNT (this
“Assignment”) is executed as of this 15th day of July, 2020, by CNL STRATEGIC
CAPITAL, LLC, a Delaware limited liability company (the “Guarantor”), in favor
of UNITED COMMUNITY BANK DBA SEASIDE BANK AND TRUST (the “Lender”).

 

Recitals

 

A.           Lender has made a guidance line of credit loan to CNL STRATEGIC
CAPITAL B, INC., a Delaware corporation (the “Borrower”) up to the original
principal amount of TWENTY MILLION AND NO/100 DOLLARS ($20,000,000.00) (the
“Loan”).

 

B.           The Loan is evidenced by a certain Amended and Restated Promissory
Note from Borrower to Lender (as may be amended from time to time, the “Note”)
of even date herewith in the amount of $20,000,000.00 and the terms of the Loan
are governed by that certain Amended and Restated Loan Agreement of event date
herewith between Borrower and Lender (as may be amended from time to time, the
“Loan Agreement”). 

 

C.           The Loan is further secured by an Amended and Restated Guaranty
from Guarantor of even date herewith (the “Guaranty” and collectively with this
Assignment, the Note, the Loan Agreement and any and all other documents
evidencing or securing the Loan, the “Loan Documents”). Unless otherwise defined
herein, capitalized terms shall have the meaning assigned to them in the Loan
Agreement.

 

D.           As a condition precedent to making the Loan to Borrower, Lender
requires that Guarantor, as security for its obligation sunder the Guaranty,
assign to Lender its rights and interest in and to the Account (as defined
below).  The parties wish to establish the terms and conditions of such
assignment. 

 

Agreement

 

NOW, THEREFORE, in consideration of the Recitals and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor hereby agrees as follows:

 

1.            Collateral.  As collateral and security for the Loan, the
Guarantor does hereby assign, sell, transfer, pledge, set over and deliver to
Lender, and grant Lender a security interest in the following (hereinafter
called the “Account”):

 

(a)           all of the balance now or hereafter held on deposit with Lender in
account number 3000060420, and

 

(b)           the passbooks, savings certificates, share account books,
certificates of deposit, or other writings identified by the number 3000060420
issued by Lender in evidence of said deposits, and in all other writings now or
hereafter issued by Lender in renewal thereof or substitution or replacement
therefor (hereinafter collectively called the “Deposit Documents”). 

 

- 1 - 

 

 

2.            Lender Appointment and Account Rights.  The Guarantor hereby
constitutes and appoints Lender and any person it may designate the true and
lawful attorney of the Guarantor, with full power of substitution to ask,
demand, collect, receive, receipt for, sue for, compound and give acquaintance
for any and all amounts which may be or become due or payable under the Account;
to execute any and all withdrawal receipts or other orders for the payment of
money on the Account; to endorse the name of the Guarantor on any instrument
given in evidence, payment, or partial payment thereof; in its discretion to
file any claim or take any other action or proceeding, either in its own name or
in the name of the Guarantor or otherwise, which Lender may deem necessary or
appropriate to protect and preserve its right, title and interest hereunder; and
without limiting the foregoing Lender shall have and is hereby given full power
and authority to transfer the Account into the name of Lender or its nominee. 
This power of attorney is a durable power of attorney and shall not be affected
by disability, incompetency, or incapacity of the principal.

 

3.             Lender Disbursement of Funds.  So long as any amounts are owing
with respect to the Loan, within five (5) business days following the deposit of
any funds into the Pledged Account, Borrower or Guarantor shall provide Lender
with a certificate in the form attached hereto as Exhibit A, certified as true
and correct by Borrower’s or Guarantor’s chief financial officer.  Lender shall
then be authorized to disburse funds from the Pledged Account pursuant to the
calculations set forth on the certificate, and Lender shall be entitled to rely
upon the information contained therein in making such disbursements.

 

4.             Guarantor Right to Collateral.  If no amounts are owing with
respect to the Loan, Guarantor shall be entitled to access and disburse funds
from the Account, provided that Guarantor is not otherwise in default under any
of the Loan Documents.

 

5.             Lender Right to Collateral.  Upon the occurrence of a Default,
Lender is hereby authorized to apply the Account and the proceeds thereof in
full or partial payment of the obligations of the Borrower to Lender under the
Loan Documents and any other documents related to the Loan (the “Obligations”)
in such order as Lender may elect.  The Guarantor hereby authorizes and empowers
Lender to pay unto itself the sums held on deposit in the Account in accordance
with this Assignment without further order, notice, or direction from or to the
Guarantor. 

 

6.            Guarantor Representations and Warranties.  The Guarantor
represents and warrants that the Deposit Documents constitute the only writings
evidencing the Account; that the Deposit Documents are being delivered to Lender
contemporaneously with the execution hereof; that the Account and the Deposit
Documents are genuine and are, in all respects, what they purport to be; that
the Guarantor is the owner thereof free and clear of all liens and encumbrances
of any nature whatsoever; and that the Guarantor has full power, right and
authority to execute and deliver this Assignment.

 

7.            Continuing Assignment.  This is a continuing assignment and
pledge.  In the event of payment in full of all the Obligations and termination
or expiration of the Loan Documents, this Assignment be deemed terminated and of
no further force and effect without the necessity of action by either Lender,
Borrower or Guarantor.  At Borrower or Guarantor’s request, Lender will cause a
written termination of this Assignment to be executed by an officer duly
authorized to execute the same.

 

- 2 - 

 

 

Lender may take or release any other security, and may release any party
primarily or secondarily liable for any of the Obligations, and may grant
extensions, renewals or indulgences of the Obligations, or any of them, all
without releasing or in any way affecting this Assignment.  Lender may proceed
under this Assignment without first resorting to any other collateral or making
demand on any other party liable on any of the Obligations.

 

8.             Miscellaneous. 

 

(a)           If more than one party executes this Assignment, then the
representations, warranties and agreements of the undersigned are joint and
several. 

 

(b)          The provisions of this Assignment are severable. 

 

(c)          This Assignment and all representations and warranties, powers and
rights herein contained or resulting herefrom shall bind the successors and
assigns of the Guarantor and shall inure to the benefit of Lender, its
successors and assigns. 

 

(d)          This Assignment shall be construed in accordance with and governed
by the laws of the State of Florida.

 

9.           Amendment and Restatement.  This Agreement amends, restates and
replaces that certain Assignment and Pledge of Deposit Security Account between
Guarantor and Seaside National Bank & Trust dated June 27, 2019 in its entirety.

 

IN WITNESS WHEREOF, Guarantor has caused this Assignment to be executed by its
duly authorized representatives as of the date first above written.

 

 

CNL STRATEGIC CAPITAL, LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Tammy J. Tipton

 

Name:

Tammy J. Tipton

 

Title:

Chief Financial Officer and Treasurer

 

- 3 - 

 

 

STATE OF FLORIDA             

 

COUNTY OF ORANGE           

 

SWORN TO AND SUBSCRIBED before me ___ in person ___ by remote online notary the
____ day of July, 2020, by Tammy J. Tipton, as Chief Financial Officer and
Treasurer of CNL STRATEGIC CAPITAL, LLC, a Delaware limited liability company in
such capacity on behalf of the company. She is personally known to me or
produced driver’s license as identification.

 

(NOTARY SEAL)

 

 

Notary Public Signature

 

 

 

(Name typed, printed or stamped)

 

Notary Public, State of Florida

 

Commission No.:

 

 

My Commission Expires:

 

 

- 4 - 

 

 

EXHIBIT A

 

PLEDGED ACCOUNT DEPOSIT CERTIFICATE

 

United Community Bank DBA Seaside Bank and Trust



201 S. Orange Avenue



Suite 1350



Orlando, FL 32801



Attn:     Loan Operations

 

The undersigned, CNL Strategic Capital, B, Inc. (the “Borrower”) along with CNL
Strategic Capital, LLC (the “Guarantor”), pursuant to the Amended and Restated
Loan Agreement dated July __, 2020, by and between Borrower and United Community
Bank DBA Seaside Bank and Trust (the “Lender”), hereby delivers this Pledged
Account Deposit Certificate.

 

I hereby certify that for the previous month, the following is accurate:

 

1.)

Gross Subscription Funds raised on behalf of CNL

Strategic Capital, LLC in prior month:

 

 

 

 

 

 

2.)

minus fees due to placement agents (commissions):

 

 

 

 

 

 

3.)

=Net Subscription Funds Raised prior month:

 

 

 

 

 

 

4.)

Required Cash Reserve Minimum:

 

$2,500,000.00 

 

 

 

 

5.)

minus Current Cash Balance:

 

 

 

 

 

 

6.)

=Amount required to maintain agreed upon Cash Reserve Minimum (to be deposited
into a non-pledged account with Lender):

 

 

 

 

 

 

7.)

Net Subscription Funds Raised (3) minus Amount required to maintain Cash Reserve
Minimum (6) which will be applied to principal reduction on outstanding loan
balance(s)* as set forth in the Loan Agreement:

 

 

 

*In the event there is no outstanding principal balance drawn under the subject
Confirmed Guidance Line of Credit at the time the Pledge Account Deposit
Certificate is submitted, all Subscription Funds raised will be placed in the
non-pledged account with Lender.

 

CNL Strategic Capital, B, Inc.

 

CNL Strategic Capital, LLC

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

- 5 - 

 